Judgment appealed from, unanimously reversed, on the law and the facts, the judgment vacated and the motion to stay arbitration denied, with $30 costs'and disbursements to claimant-appellant. The credible evidence in the record supports a determination that there was actual physical contact between claimant’s car and the unidentified vehicle and we so find (cf. Matter of MVAIC [Landau], 20 A D 2d 699). All findings or conclusions contrary thereto are hereby reversed. Concur—'Botein, P. J., Stevens, Steuer, Tilzer and MeGivern, JJ.